Citation Nr: 0524076	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  02-13 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for type 2 diabetes mellitus with bilateral diabetic 
retinopathy and erectile dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1968.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 2001 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, which granted service 
connection and assigned a 20 percent disability rating for 
type 2 diabetes mellitus.  The Board remanded the case to the 
RO in July 2004 for additional medical development.  That 
development has since been accomplished, and the case is once 
again before the Board for review. 

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board notes that additional relevant evidence has been 
submitted since the most recent supplemental statement of the 
case was issued in January 2005.  These records include VA 
outpatient treatment records showing treatment for type 2 
diabetes mellitus from 2004 to 2005.  In correspondence dated 
in July 2005, the veteran indicated that he wanted his case 
remanded to the RO for review of the newly submitted 
evidence.  As such, the case must be remanded to allow the RO 
to readjudicate the veteran's claim based on the newly 
submitted evidence.  See 38 C.F.R. § 19.31 (2004); see also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

The RO should review the case on the 
basis of all additional relevant evidence 
added to the record since the July 2005 
supplemental statement of the case.  If 
the benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, which addresses the additional 
evidence associated with the claims file.  
The veteran should be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to afford the veteran due 
process of law.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
notified.




	                  
_________________________________________________
	MARK J. SWIATEK
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




